In this case there are several defendants, some of whom have been taken and others not; but the process has been carried on against them to thepluries, which has been returned *Page 87 non est inventus. The plaintiff may now declare against those who are taken, saying that they with those who are not, etc., and there need not be any special entry on the record to show that those not taken have been pursued to the pluries, for that already appears by the record.
NOTE. — See Sherrod v. Davis, 2 N.C. 282, and the note thereto.
(71)